Filed 11/21/22 P. v. Kloster CA1/4
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.



         IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIRST APPELLATE DISTRICT
                                                  DIVISION FOUR


    THE PEOPLE,
           Plaintiff and Respondent,                                    A164557

    v.                                                                  (City & County of San Francisco
    STEPHEN KLOSTER,                                                    Super. Ct. No. 232289)
           Defendant and Appellant.

         Defendant Stephen Kloster appeals a judgment convicting him of
misdemeanor battery. Defendant contends his conviction must be reversed
because he was denied his federal Sixth Amendment and California
constitutional and statutory rights to a speedy trial. We find no prejudicial
error and affirm the judgment.
                                                     Background
         On December 6, 2019, defendant was charged by information with,
among other things, one count each of assault with force likely to produce
great bodily injury (Pen. Code,1 § 245, subd. (a)(4)), elder abuse likely to
produce great bodily injury (§ 368, subd. (b)(1)) and false imprisonment of an
elder (§ 368, subd. (f)).2


1        All statutory references are to the Penal Code unless otherwise noted.
2     An additional charge of attempted criminal threats (§§ 422, 664) and
enhancement allegations for the infliction of great bodily injury (§ 12022.7,
subd. (a)) were dismissed prior to trial.


                                                               1
      At his arraignment on December 16, defendant declined to waive his
speedy trial rights. The trial court determined that under section 1382, the
trial was required to commence by February 14, 2020.3 On February 10,
2020, the trial court found good cause to continue the trial to February 21 on
the prosecutor’s motion, based on the unavailability of a witness.4 Four days
later, defendant entered a general waiver of his speedy trial rights.
      On August 4, defendant withdrew his general time waiver, and the
court set the latest trial date of October 5, 2020. Defendant, who had been in
custody since his arrest in November 2019, was released on his own
recognizance at this time.
      On September 9, the trial court granted defendant’s request for mental
health diversion. Trial was continued during the pendency of defendant’s
diversion until it terminated unsuccessfully on February 3, 2021.
      On February 5, defendant was remanded into custody and again
declined to enter a general time waiver. The court identified the last date for
trial under section 1382 as April 6, 2021.



3      Section 1382, subdivision (a) prescribes certain time periods within
which an accused must be brought to trial. The statute provides that, in a
felony case, “the court shall dismiss the action when a defendant is not
brought to trial within 60 days of his or her arraignment on an indictment or
information, unless (1) the defendant enters a general waiver of the 60-day
trial requirement, (2) the defendant requests or consents (expressly or
impliedly) to the setting of a trial date beyond the 60-day period (in which
case the defendant shall be brought to trial on the date set for trial or within
10 days thereafter), or (3) ‘good cause’ is shown.” (People v. Sutton (2010) 48
Cal.4th 533, 545; § 1382, subd. (a)(2).)
4      Defendant then moved to dismiss the charges, arguing that his speedy
trial rights were violated because the continuance was not based on good
cause. The court denied the motion. Defendant does not challenge the denial
of this motion on appeal.


                                       2
        On April 6, the court found good cause to continue the trial “due to
exceptional and extraordinary circumstances, under Federal, State and Local
emergency proclamations and in consideration of public health due to the
Covid-19 pandemic.” Trial was set for June 18, 2021. Continuing to rely on
the Covid-19 pandemic as good cause, the trial was continued twice more over
defendant’s objection, first to August 20, 2021, and then to December 15,
2021.
        After the second continuance, defendant again filed a motion to dismiss
based on speedy trial grounds. Defendant argued that the pandemic no
longer constituted good cause for the continuance because the San Francisco
Superior Court was no longer under pandemic-related restrictions and
because the court was failing to move through its backlog of cases as
expeditiously as other local courts. The trial court denied the motion. The
court explained, “I appreciate that we’ve had some trial courtrooms that have
not been utilized, but I think if you go through the documents that I have
taken judicial notice of supplied by the Public Defender’s Office that it should
be noted that the sequence of those cases is in order of last days. And we are
going through in order of last days to have an orderly way of getting through
the backlog of no time waiver cases. [¶] And it should be noted that since we
reopened our trial courtrooms mid-June with the lifting of the social
distancing, we have sent out 97 cases, we’ve advanced them to go out to trial,
and 68 of those were settled, dismissed or continued at trial call. We did send
out another 18, and 13 of those were settled or dismissed or continued after
spending time in the courtroom, some for a considerable period of time. And
that meant that those trial courtrooms opened up, but because we’re
advancing them in an orderly way and . . . we are advancing them with two
weeks’ notice so everyone can be ready. [¶] There has been some delay in



                                         3
getting them refilled because of the inordinate amount of cases that have
been settled, dismissed or continued. As a result of that, beginning in
September we started advancing even more cases on a two-week basis so that
we could get trial courtrooms filled up. [¶] So I understand the frustration,
but there is a reason why trial courtrooms are not being filled.” The court also
noted that part of the delay stemmed from the fact that defendant asserted
his speedy trial rights in February 2021, when the court was still in the
“throes of the pandemic.”
      Trial commenced December 28, 2021.5 On December 30, 2021, the court
granted defendant’s motion for acquittal on the false imprisonment charge.
On January 5, 2022, the jury announced that it could not reach a verdict on
the aggravated assault charge, acquitted defendant of elder abuse, and
convicted him of the lesser included offense of simple battery (§ 242). The
trial court granted a mistrial on the aggravated assault charge and granted
the prosecutor’s subsequent motion to dismiss that charge.
      Defendant was sentenced to six months in jail against which the court
applied 440 days of custody credits. Defendant timely filed a notice of appeal.
                                    Discussion
      Both the state and federal Constitutions guarantee criminal defendants
the right to a speedy trial “and both guarantees operate in state criminal
prosecutions.” (People v. Martinez (2000) 22 Cal.4th 750, 754, citing U.S.
Const., 6th Amend.; Cal. Const., art. I, § 15, cl. 1.) Additionally, “ ‘[t]o
implement an accused’s constitutional right to a speedy trial, the Legislature
enacted section 1382.’ ” (Burgos v. Superior Court (2012) 206 Cal.App.4th
817, 825; see also People v. Martinez, supra, at p. 766 [section 1382 is



5     The underlying facts are irrelevant to the issue on appeal.


                                          4
“ ‘supplementary to and a construction of’ the state constitutional speedy trial
guarantee”].)
      To determine whether a speedy trial violation has occurred under the
Sixth Amendment, we apply the balancing test set forth in Barker v. Wingo
(1972) 407 U.S. 514, 530 (Barker) which consists of “ ‘four separate enquiries:
whether delay before trial was uncommonly long, whether the government or
the criminal defendant is more to blame for that delay, whether, in due
course, the defendant asserted his right to a speedy trial, and whether he
suffered prejudice as the delay’s result.’ ” (People v. Williams (2013) 58
Cal.4th 197, 233 (Williams).) The burden of demonstrating a speedy trial
violation lies with the defendant. (Ibid.)
      Defendant incorrectly contends that it is the People’s burden to
establish that the violation of his speedy trial right under the federal
Constitution was harmless beyond a reasonable doubt under Chapman v.
California (1967) 386 U.S. 18. Prejudice resulting from a delay in bringing a
case to trial is an element of the speedy trial violation on which defendant
bears the burden of proof. Although an uncommonly long delay in bringing a
case to trial may give rise to a “presumption of prejudice” sufficient “to
trigger the Barker enquiry,” in balancing the Barker factors, the trial court
must nonetheless consider whether defendant suffered unjustified prejudice
as a result of the delay. (Williams, supra, 58 Cal.4th at pp. 234, 235–236.)6




6      Once “a Sixth Amendment speedy trial violation has been established,
reversal of a subsequent judgment of conviction and dismissal of the charge
are necessary in every case. When unjustified prejudice to the defendant’s
ability to defend has been established there can be no question that reversal
and dismissal are required.” (Serna v. Superior Court (1985) 40 Cal.3d 239,
263.)


                                        5
      Defendant’s claim under the federal Constitution may be rejected
rather summarily. Defendant was brought to trial just over two years after
the filing of the information in this case. The record establishes that a
significant portion of the delay was at defendant’s request or caused by the
Covid-19 pandemic. Within three months of the filing of the information,
defendant waived time so that his suitability for mental health diversion
could be evaluated. The evaluation took approximately six months. Then, for
five months, the matter was continued so that defendant, who was then
released from custody, could participate in mental health diversion. When
defendant’s diversion was terminated in February 2021, the courts were
operating at reduced volume due to the pandemic. After the courts were fully
opened in late June 2021, defendant’s case was tried within six months.
Thus, aside from the portion of the delay caused by defendant’s participation
in mental health diversion and the approximately five months during which
the courts were operating under pandemic restrictions, the delay in bringing
the case to trial is at most six months. And some portion of that period was
justified as the court worked through the backlog of cases that had
accumulated during the pandemic. Defendant has not established that he
suffered any significant prejudice as a result of that minimal delay.
      “Whether defendant suffered prejudice as a result of the delay must be
assessed in light of the interests the speedy trial right was designed to
protect: ‘(i) to prevent oppressive pretrial incarceration; (ii) to minimize
anxiety and concern of the accused; and (iii) to limit the possibility that the
defense will be impaired.’ ” (Williams, supra, 58 Cal.4th at p. 235, quoting
Barker, supra, 407 U.S. at p. 532.) Defendant argues the delay was
prejudicial because his pretrial incarceration was oppressive and anxiety
inducing as a result of the risk of illness and pandemic restrictions, and



                                        6
because the total time he served in custody before trial was more than the
maximum sentence for the offense of which he was convicted. Defendant’s
pretrial incarceration during the pandemic was likely anxiety inducing, but
six months of pretrial incarceration is far less than detentions that have been
considered oppressive. (See Williams, supra, 58 Cal.4th at p. 235 [no speedy
trial violation despite oppressive seven-year pretrial incarceration]; People v.
Tran (2021) 62 Cal.App.5th 330, 353 [no speedy trial violation despite
oppressive 11-year pretrial incarceration].) The fact that defendant served
more time in custody than that to which he was ultimately sentenced is
unfortunate, but defendant was facing three felony charges and was not held
in custody longer than the period for which he faced potential imprisonment.
Finally, and most importantly, defendant does not claim that he suffered any
of “the ‘most serious’ type of prejudice, the inability to adequately prepare his
defense.” (Williams, supra, at p. 236.) Accordingly, on balance there was no
violation of defendant’s right to a speedy trial under the federal Constitution.
      Defendant’s challenge under the California Constitution and
section 1382 fares no better. “Although a defendant seeking pretrial relief for
a speedy trial violation is not required to make an affirmative showing of
prejudice [citation], the situation is different after judgment. [Citations.]
‘Upon appellate review following conviction, . . . a defendant who seeks to
predicate reversal of a conviction upon denial of his right to speedy trial must
show that the delay caused prejudice: this court, in reviewing the judgment of
conviction, must “weigh the effect of the delay in bringing defendant to trial
or the fairness of the subsequent trial itself.” ’ ” (People v. Lomax (2010) 49
Cal.4th 530, 557.) As discussed above, defendant makes no such showing.
(See People v. Lowe (2007) 40 Cal.4th 937, 946 [A “defendant claiming a
speedy trial violation under the California Constitution must show that the



                                         7
delay has impaired the ability to defend against the charged crime because,
for instance, a witness has become unavailable, evidence has disappeared, or
the memory of a potential witness has faded.”].) Accordingly, we find no
prejudicial violation of defendant’s state speedy trial rights.
                                  Disposition
      The judgment is affirmed.



                                            POLLAK, P. J.

WE CONCUR:

BROWN, J.
GOLDMAN, J.




                                        8